PER CURIAM.
D.W., the Mother, appeals the termination of her parental rights to her child, V.O.C., for (1) abandonment, (2) case plan noncompliance, and (3) continuing involvement in conduct that threatens the life, safety, well-being, or physical, mental or emotional health of the child primarily due to the mother’s continued substance abuse. While we And the evidence insufficient to support a finding of abandonment, the remaining two statutory grounds for termination were adequately supported by evidence in the record. Likewise, the record supports the trial court’s finding that termination of the mother’s parental rights was in the manifest best interest of the child.

Affirmed.

STEVENSON, DAMOORGIAN and CONNER, JJ., concur.